Exhibit 10.10
 
SUBSCRIPTION AGREEMENT
 
WHEREAS, each of the undersigned desires to subscribe for shares representing,
in the aggregate, ______ (_____) shares of Series E Preferred Stock (the
“Shares”) in Genesis Group Holdings Inc. (the “Company”) with an accompanying
warrant in the form attached hereto as Exhibit A (each, a “Warrant”) in
consideration for a total investment of ________________________ ( $________ )
and
 
NOW, THEREFORE, the undersigned hereby offer to purchase and subscribe for
Shares in the amount set forth under each of their names on the signature page
hereto.  Each of the undersigned makes the offer to purchase the aforesaid
Shares, upon the terms set forth below and, in connection therewith, makes the
following representations and warranties to the Company:
 
1.   Each of the undersigned understands that the Shares and accompanying
Warrants are offered on a negotiated basis for a purchase price per share (with
accompanying Warrant) of $1,000 and may be offered to others on the same terms.
The Company has agreed to accept $1,000 per Share (with accompanying Warrant)
upon acceptance of the subscriptions hereunder, which amount the Company and
each of the undersigned agree represents the current fair market value per Share
and Warrant after factoring in all of the terms and conditions herein. Each of
the undersigned understands and agrees that any Subscription for Shares (and
Warrants) is made subject to the following terms and conditions: (a) the Company
shall have the right to reject such subscription in whole or in part; (b) the
undersigned agrees to comply with the terms of this agreement and the bylaws of
the Company, and to execute any and all further documents necessary in
connection with becoming a stockholder of the Company.
 
2.   Each of the undersigned understands that this subscription constitutes an
offer to purchase Shares in the Company.
 
3.   Each of the undersigned, his advisers, if any, and designated
representatives, if any, have the knowledge and experience in financial and
business matters necessary to evaluate the merits and risks of its prospective
investment in the Company, and have carefully reviewed and understand the risks
of, and other considerations relating to, the purchase of Shares and the tax
consequences of the investment, and have the ability to bear the economic risks
of the investment.
 
4.   Each of the undersigned is acquiring Shares and Warrants for investment for
his own account and not with the view to, or for resale in connection with, any
distribution thereof and understands and acknowledges that the Shares have not
been registered under the Securities Act or any state securities laws, by reason
of a specific exemption from the registration provisions of the Securities Act
and applicable state securities laws, which depends upon, among other things,
the bona fide nature of the investment intent as expressed herein. Each of the
undersigned further represents that he does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to any third person with respect to any of the Shares.
 
 
1

--------------------------------------------------------------------------------

 
 
5.   Each of the undersigned is aware that no federal or state agency has made
any findings or determination as to the fairness for public or private
investment, nor any recommendation or endorsement, of the Shares and Warrants as
an investment.
 
GENERAL INFORMATION FROM PURCHASERS
 
6.   The following information must be completed in full before this
subscription for Shares and Warrants will be considered by the Company.  The
information requested relates to each of the undersigned’s knowledge and
experience in financial and business matters and to his ability to bear the
economic risks of a proposed investment in the Company.  Such information is
required in order to determine whether or not certain suitability standards
regarding the proposed investment have been met by the undersigned.
 
7.   Each of the undersigned represents that he either (i) is an “accredited
investor” as defined in Rule 501 of Regulation D as promulgated by the
Securities and Exchange Commission under the Securities Act or (ii) is not a
“U.S. Person” as defined in Regulation S as promulgated by the Securities and
Exchange Commission under the Securities Act, and, in each case, shall submit to
the Company such further assurances of such status as may be reasonably
requested by the Company.
 
CERTIFICATION AS ACCREDITED INVESTOR
 
8.   ACCREDITED INVESTOR CERTIFICATION UNDER FEDERAL SECURITIES LAWS AND MOST
STATE SECURITIES LAWS.  Each of the undersigned further represents as
follows  (it is requested that at least one of the following categories be
initialed by all “accredited investors” as defined in Regulation D under the
Securities Act of 1933) (the “Act”) :
 
__________
a.
The undersigned is a natural person whose individual net worth, or joint net
worth with that person’s spouse, exceeds $1,000,000, provided that in
calculating the undersigned’s net worth: (A) the person's primary residence
shall not be included as an asset; (B) indebtedness that is secured by the
person's primary residence, up to the estimated fair market value of the primary
residence at the time of the sale of securities, shall not be included as a
liability (except that if the amount of such indebtedness outstanding at the
time of sale of securities exceeds the amount outstanding 60 days before such
time, other than as a result of the acquisition of the primary residence, the
amount of such excess shall be included as a liability); and (C) indebtedness
that is secured by the person's primary residence in excess of the estimated
fair market value of the primary residence at the time of the sale of securities
shall be included as a liability;

 
__________
b.
The undersigned is a natural person whose individual income exceeded $200,000 in
each of the two most recent calendar years or whose joint income with his spouse
exceeded $300,000 in each of those years and who reasonably expects to reach the
same income level in the current year;

 
 
2

--------------------------------------------------------------------------------

 
 
__________
c.
The undersigned is a bank as defined in Section 3 (a) (2) of the Act or any
savings and loan association or other institution as defined in Section (3) (a)
(5) (A) of the Act whether acting in its individual or fiduciary capacity, a
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; an insurance company registered under the Investment Company Act of
1940 or a business development company as defined in section 2 (a) (48) of that
act; a Small Business Investment Company licensed by the U. S. Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in section 3 (21) of
such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.

 
__________
d.
The undersigned is any organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of $5,000,000;

 
__________
e.
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring Shares, whose purchase is directed by a
person who has knowledge and experience in financial and business matters and is
capable of evaluating the merits and risks of the investment;

 
__________
f.
The undersigned is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;

 
__________
g.
The undersigned is a director or executive officer of the issuer of the
securities being offered or sold, or a director, executive officer, or general
partner of a general partner of that issuer, or

 
__________
h.
The undersigned is an entity in which all of the equity owners are accredited
investors.  If a resident of Arizona, California, Florida, Illinois, or
Michigan, please complete and sign Annex B to this Subscription Agreement.

 
OTHER CRITERIA AND REPRESENTATIONS
 
9.     The undersigned recognizes the speculative nature and risks of loss
associated with investments in intermediate stage companies and that he or she
may suffer a complete loss of his or her investment. The Shares and Warrants
subscribed for constitute an investment which is suitable and consistent with
his investment program and his financial situation enables him to bear the risks
of this investment.
 
 
3

--------------------------------------------------------------------------------

 
 
10.   The undersigned confirms that he understands and has fully considered, for
purposes of this investment, that: (i) the Shares and Warrants (and securities
issuable upon exercise of the Warrants) are a speculative investment which
involves a high degree of risk of loss by the undersigned of his investment
therein, and (ii) there are substantial restrictions on the transferability of,
and there will be no public market for the Shares and Warrants and, accordingly,
it may be difficult for him to liquidate his investment herein in case of
emergency, if possible at all.
 
11.   The undersigned confirms that, in making his decision to purchase the
Shares and Warrants subscribed for, he has relied upon independent
investigations made by him or his representatives, including his own
professional tax and other advisors, and that he and such representatives have
been given the opportunity to examine all documents and to ask questions of, and
to receive answers from, the officers and directors of the Company concerning
the terms and conditions of the investment or any other matter, and to obtain
any additional information, to the extent that the officer and directors of the
Company possess such information or can acquire it, without unreasonable effort
or expense, necessary to verify the accuracy of any information, and that no
representations have been made to the undersigned concerning the Shares, the
Company, its proposed business activities or other matters, except as set forth
in the Company’s filings with the Securities and Exchange Commission and the
Company’s press releases (collectively, the “Public Information”).  The
undersigned is aware of the restrictions imposed by the U.S. securities laws on
the purchase or sale of securities from third parties (including in the public
market) by any person who has received material, non-public information from the
issuer of such securities and on the communication of such information to any
other person when it is reasonably foreseeable that such other person is likely
to purchase or sell such securities in reliance upon such information.  The
undersigned agrees that, to the extent he has received or is otherwise in
possession of material non-public information regarding the Company, for so long
as such information continues to constitute material non-public information
regarding the Company, he will not purchase or sell any securities of the
Company other than from the Company.
 
12.   The undersigned understands that the Shares and Warrants are being offered
and sold under an exemption from registration provided by the Act, and warrants
and represents that any Shares and Warrants subscribed for are being acquired by
the undersigned solely for his own account, for investment purposes only, and
are not being purchased with a view to or for the purpose of resale,
distribution, subdivision or fractionalization thereof; the undersigned has no
agreement or other arrangement, formal or informal, with any person to sell,
transfer or pledge any part of any common stock subscribed for or which would
guarantee the undersigned any profit or protect the undersigned against any loss
with respect to such Shares and Warrants; the undersigned has no plans to enter
into such agreement or arrangement and, consequently, he must bear the economic
risk of the investment for an indefinite period of time because the Shares and
Warrants cannot be resold or otherwise transferred unless subsequently
registered under the Act, or an exemption from such registration is available.
Further, the certificate evidencing the ownership of the Shares and of any
shares issued upon exercise of the Warrants by subscribers shall bear the
following (or substantially similar) legend:
 
 
4

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE SOLD OR TRANSFERRED FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933 AS AMENDED, AND REGISTERED OR
QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS, UNLESS THE COMPANY SHALL
HAVE RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION AND QUALIFICATION IS NOT REQUIRED UNDER SUCH ACT OR LAWS.
 
California Residents.  The certificate evidencing the ownership of Shares by
subscribers who are residents of California shall also bear the following
legend:
 
IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF THIS SECURITY, OR ANY
INTEREST THEREIN, OR TO RECEIVE ANY CONSIDERATION THEREFOR, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA,
EXCEPT AS PERMITTED IN THE COMMISSIONER’S RULES.
 
Further, the undersigned are advised as follows:
 
THE SALE OF THE SECURITIES THAT ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND
THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION FOR SUCH SECURITIES PRIOR TO SUCH QUALIFICATION IS UNLAWFUL,
UNLESS THE SALE OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100,
25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE.  TO THE EXTENT THE
CALIFORNIA CORPORATIONS CODE IS APPLICABLE TO ANY OF THE TRANSACTIONS HEREUNDER,
THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH
QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.
 
13.   With a view to making available to the undersigned the benefits of Rule
144 and any other rule or regulation of the Securities and Exchange Commission
(“SEC”) that may at any time permit a holder to sell securities of the Company
to the public without registration, the Company agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, at all times from and after the effective date of the undersigned’s
subscription; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act of 1933, as amended
(the “Act,” or the “Securities Act”), and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); and (iii) furnish to the undersigned, forthwith
upon request (A) a written statement by the Company that it has complied with
the reporting requirements of Rule 144, the Act and the Exchange Act, and (B) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company if such documents are not
available on the Company’s website or the SEC’s website.
 
 
5

--------------------------------------------------------------------------------

 
 
14.   The undersigned is aware that the Company is relying upon the
representations and warranties of the undersigned set forth in this Agreement,
in part, in determining whether the offering is exempt from registration under
the Act and from registration or qualification under any applicable state
securities laws .  The Company is relying upon the undersigned’s representations
and warranties in determining whether to accept the subscription tendered
hereby.
 
15.   The undersigned represents and warrants that the following statements are
true: (i) if the undersigned is a partnership or an association, all of its
members are at least 21 years of age and are United States citizens; (ii) if the
undersigned is (A) an individual retirement account, (B) an individual
retirement account that is established as part of a plan described in Section
401 (a) of the Code under which employees are participants, or (C) a trust
established as part of a plan described in Section 401 (a) of the Code, all of
he beneficiaries of such plan are at least 21 years of age and are U.S.
citizens; (iii)  if the undersigned is a corporation, it is incorporated under
the laws of the United States and is authorized and otherwise duly qualified to
hold an interest in the Company; (iv) if the undersigned is a corporation and
any of such corporate partner’s shareholders are not such U.S. citizens or
domiciled in the United States, then such shareholders’ countries of domicile
permits U.S. citizens to own interest in U.S. corporations.
 
16.   The undersigned agrees that the foregoing representations and warranties
shall survive his acquisition of Shares and Warrants pursuant to this Agreement,
as well as any rejection by the Company of a subscription for the Shares and
Warrants.
 
17.   The undersigned represents, under penalties of perjury, that he is not
subject to backup withholding under the provisions of Section 3406 (a) (1) (C)
of the Internal Revenue Code of 1986 and that his social security number or
taxpayer identification number provided to the Company is true and correct.
 
18.   Market Stand-Off Agreement.  Each of the undersigned hereby agrees that,
during the period of duration specified by the Company and an underwriter of
common stock or other securities of the Company, following the effective date of
a registration statement of the Company filed under the Act in connection with
the first public offering of equity securities by the Company after the date
hereof (other than in connection with a Rule 145 transaction or a registration
on Form S-8 or otherwise with respect to an employee incentive plan), he shall
not, to the extent requested by the Company and such underwriter, directly or
indirectly sell, offer to sell, contract to sell (including, without limitation,
any short sale), grant any option to purchase or otherwise transfer or dispose
of (other than to donees who agree to be similarly bound) any securities of the
Company held by him at any time during such period; provided, however, that (i)
all then executive officers and directors of the Company enter into similar
agreements, and such market stand-off time period shall not exceed one hundred
eighty (180) days, subject to extension for no more than an additional 34 days
as requested by the underwriters to ensure compliance with applicable FINRA
rules related to the publishing of research reports.  To enforce the foregoing
covenant, the Company may include an appropriate legend on any securities held
by the undersigned and may impose stop transfer instructions with respect to
such securities (and the shares or securities of every other person subject to
the foregoing restriction) until the end of such period.
 
 
6

--------------------------------------------------------------------------------

 
 
The preceding representations do not constitute a waiver of any rights the
undersigned may have under applicable U.S. or state securities laws.
 
COMPANY REPRESENTATIONS AND WARRANTIES
 
The Company hereby represents and warrants that:
 
(a)   it has all requisite power and authority to carry on its business as
currently conducted;
 
(b)   all action on the part of the Company, its board of directors, officers
and existing stockholders necessary for the authorization, execution and
delivery of this Agreement, and the performance of all obligations of the
Company hereunder and thereunder shall have been taken, and this Agreement,
assuming due execution by the parties hereto and thereto, will constitute valid
and legally binding obligations of the Company, enforceable in accordance with
their respective terms, in each case at the time of the issuance of the Shares;
 
(c)   the Shares, when issued, sold and delivered in accordance with the terms
of this Agreement for the consideration expressed herein, shall be duly and
validly issued and will be free of restrictions on transfer directly or
indirectly created by the Company other than restrictions on transfer under this
Agreement and under applicable federal and state securities laws;
 
(d)   the execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and the performance by the Company of its
obligations hereunder will not conflict with or result in the violation of or
default under any provision of the Company’s Certificate of Incorporation, as
amended, any agreement or instrument to which either the Company is a party or
by which it or any of its property is bound, or any license, permit, franchise,
judgment, order, writ, decree, statute, rule or regulation applicable to the
Company or its business or properties, and no consent, approval, authorization
or order of any court or governmental agency is required in connection with the
consummation of the transactions contemplated by this Agreement; and
 
(e)   all information contained in the Public Information is true and accurate
in all material respects.
 
 [Signatures Appear On The Following Page]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has executed this Subscription
Agreement this __________ day of September, 2012
 
SUBSCRIBER:
 
By_____________________________________________
   
Name:
     
No. of Shares:
 
Price Per Share:
$1,000
Purchase Price:
$
 
 
Place of Execution:
________________
Address:
________________
 
________________
 
________________
Telephone:
________________

 
THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE ACT AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT
OR AN EXEMPTION THEREFROM IS AVAILABLE.
 
Accepted by the Company this            day September, 2012.
 

 
GENESIS GROUP HOLDINGS, INC.
            By:        Name:  Lawrence Sands       Corporate Secretary  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Warrant
 
 

--------------------------------------------------------------------------------